DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“face information management unit”, “conversation management unit”, and “update management unit”, all in claim 10. 

NOTE:  As described in the specification (e.g., paragraph 0075 of PG Publication US 2020/0251105 A1), the disclosed structure is a hardware/software combination computer implemented invention:


    PNG
    media_image1.png
    985
    1036
    media_image1.png
    Greyscale


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image2.png
    350
    1184
    media_image2.png
    Greyscale


International Search Considered
The international search report and written opinion associated with PCT/KR2017/011020 has been fully considered by the examiner. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites, with emphasis added:

“2. The method of claim 1, wherein the determining further comprises determining whether the recognized user corresponds to an interest person, and wherein the interest person includes a user whose interest energy, which is determined by referring to at least one of a frequency, a number, and a period of time for acquiring face information, is maintained for a predetermined period of time or more.”

	The meaning of 1) “frequency … for acquiring face information”, and 2) “number for acquiring face information” are each unclear.  Clarification of the meaning and scope of these term is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo et al. (US 2017/0282373 A1).  Kondo discloses:

Regarding claim 1, a method of providing a conversation service using an autonomous behavior robot (

    PNG
    media_image3.png
    416
    487
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    699
    833
    media_image4.png
    Greyscale

 ), the method comprising:

recognizing a user corresponding to acquired face information (

    PNG
    media_image5.png
    447
    437
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    247
    588
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    374
    1039
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    510
    1043
    media_image8.png
    Greyscale

);

determining a conversation content to be provided to the user based on at least one of a personal attribute related to the recognized user and a reliability of the personal attribute (at figure 9, numeral s212, when a user has been identified by facial recognition, an attribute of that user is looked up in a table, for example in figure 10, at g202; that attribute being the “visited person”; then, the visited person is converted to conversation as depicted in figure 11 as a confirmation conversation:


    PNG
    media_image9.png
    282
    289
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    427
    1067
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    672
    1219
    media_image11.png
    Greyscale

	NOTE:  the “reliability” of the “visited person” as being the same person that the user will be visiting during the current visited is the “number of times of visit” in g202 of figure 10; based on the reliability, the most visited person is chosen first in a sorting as the first person that the robot asks about in figure 11; see:

    PNG
    media_image12.png
    470
    696
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    305
    690
    media_image13.png
    Greyscale

); and



Regarding claims 9 and 10, and using claim 9 as an example, a non-transitory computer readable recording medium that stores a computer program for executing the method according to claim 1 ( 

    PNG
    media_image14.png
    822
    723
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    740
    973
    media_image15.png
    Greyscale


).

Regarding claim 2, wherein the determining further comprises determining whether the recognized user corresponds to an interest person, and wherein the interest person includes a user whose interest energy, which is determined by referring to at least one of a frequency, a number, and a period of time for acquiring face information, is maintained for a predetermined period of time or more (at figure 9, numeral S201, and as seen in figure 1, a person 3 entering a lobby is greeted by a robot 2; the robot performs facial recognition on the person per figure 2, numeral 15, and if the person is recognized, numeral S212 is performed; facial recognition (see paragraph 0052 of the specification) is a 


Regarding claim 3, the method of claim 1, wherein the determining further includes: determining a conversation type to be provided to the user based on the personal attribute and the reliability of the personal attribute (

    PNG
    media_image16.png
    253
    690
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    348
    964
    media_image17.png
    Greyscale




    PNG
    media_image18.png
    147
    197
    media_image18.png
    Greyscale

).

Regarding claim 4, the method of claim 1, wherein the updating includes updating the reliability of the personal attribute of the user associated with the feedback by referring to a type of the feedback (refer to the claim 1 rejection where the updating is described; see:

    PNG
    media_image19.png
    212
    672
    media_image19.png
    Greyscale

 ).



claim 5, the method of claim 1, wherein the updating includes changing the personal attribute when the reliability of the updated personal attribute has a predetermined level or less (as seen in figure 11, in H41, the user answers “NO” to the first attribute, and thus the reliability is less than a predetermined level, and robot changes the attribute from “Suzuki” to “Miyake”:

    PNG
    media_image20.png
    574
    1035
    media_image20.png
    Greyscale

).

Regarding claim 6, the method of claim 5, further comprising resetting the updated reliability of the personal attribute when the personal attribute is changed (as described in the claim 1 rejection, during the current visit as described in claim 11, since Mr. Suzuki is NOT visited, and Mr. Miyake IS visited, then the table in figure 10, at g202 is updated to reflected an additional visit to Mr. Miyake, which will be referred to during a subsequent visit as a measure of reliability in selecting a first person to call at figure 9, numerals S214-S215:

    PNG
    media_image21.png
    361
    1012
    media_image21.png
    Greyscale

).

Regarding claim 7, the method of claim 1, wherein initial information of the personal attribute is estimated from face information of the user or acquired from the feedback of the user (the personal attribute, i.e., who the person will be visiting, is estimated from the user:


    PNG
    media_image22.png
    703
    1200
    media_image22.png
    Greyscale


 ).

Regarding claim 8, the method of claim 7, wherein an initial value of the reliability of the personal attribute acquired from the feedback of the user is set higher than an initial value of the reliability of the personal attribute estimated from the face information of the user (as seen in figure 11, Mr. Suzuki is selected after facial recognition based on the number of times visited from the tables in figure 10; at H41, this answer was not as reliable as the customer feedback at H42, which was accepted as the correct answer:  Mr. Miyake).




Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawase et al. (US 2019/0095750 A1) is pertinent as teaching facial recognition to selected a personal conversation with a user based on a personal attribute of the user (figures 1, 3, 5, 8A-C).   Kawase does not teach reliability of the attributes.    Iwanami (US 2019/0027142 A1) teaches a dialog robot comprising personal attributes having a reliability ( 

    PNG
    media_image23.png
    555
    792
    media_image23.png
    Greyscale

).
	Kawase in view of Iwanami would render at least claims 1, 9, and 10 obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665